Title: To George Washington from Elias Boudinot, 18 May 1779
From: Boudinot, Elias
To: Washington, George



Dear Sir
E[lizabeth] T[own, N.J.]Tuesday Morning [18 May 1779]

Genll Maxwell just setting off for Camp, I improve the Opportunity, to acknowledge the reciept of your Excellency’s Letter of yesterday, and to assure you that I shall attempt every prudent measure in my power to accomplish your Wishes, and will endeavour to see your Excellency on the Subject, when any Plan is formed.
From a Calculation of a Gentleman whose means of Knowledge are great, there are now at New York Long Island & Staten Island about 7000 Men—Lord Rawden’s regiment of new raised Irishmen it is said sailed for Georgia since the Capture of the Jason &c. under Convoy of a 20 Gun ship—The fleet bound to Chesapeak, have on Board about 2500 Men Twelve hundred of which are of the Guards General Matthews Commands—There are at New York five frigates besides Privateers, but Admiral Arbuthnot with 5 or 6 Capital Ships are said to be expected, with Troops—The general Opinion in the City is, that their dependance is now on the depreciation of our Money and the disaffection of our People—Therefore that their Business now is to distress us by taking Possession of Georgia & Carolina in order to deprive us of foreign remittances in Indigo & rice, and to carry on a kind of plundering War along the Coast, to prevent a foreign Trade—That the most profound Secresy is aimed at, by the Principals in the City, and an amazing increase of Jealousy with regard to every Person who is not in the Cabinet—There also appears (intermixed with the most bitter enmity) an anxious desire in some principal People, to be assured, whether Congress mean to insist on the Independancy of all America, or only the thirteen united States.
I hope your Excellency will observe, that from Time to Time, I give you the Accounts just as I recieve them for your Excellency’s consideration, without undertaking to judge of their Propriety.
Mrs Boudinot joins me in the most respectfull Compliments to Mrs Washington And Am with great regard Your Excellency’s Most Obedt Humble Servt
Elias Boudinot
